Name: COMMISSION REGULATION (EC) No 1068/96 of 13 June 1996 correcting Regulation (EC) No 1018/96 fixing the import duties in the rice sector
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product
 Date Published: nan

 No L 141 /10 EN Official Journal of the European Communities 14. 6 . 96 COMMISSION REGULATION (EC) No 1068/96 of 13 June 1996 correcting Regulation (EC) No 1018/96 fixing the import duties in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1573/95 of 30 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1418/76 as regards import duties in the rice sector ('), as last amended by Regulation (EC) No 321 /96 (2), and in parti ­ cular Article 4 (1 ) thereof, Whereas an error has been discovered in Annex I to Commission Regulation (EC) No 1018/96 (3); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1018/96 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 14 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1996 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 150, 1 . 7. 1995, p. 53 . (2) OJ No L 45, 23. 2. 1996, p. 3. 0 OJ No L 135, 5 . 6. 1996, p . 21 . 14. 6. 96 EN Official Journal of the European Communities No L 141 / 11 ANNEX 'ANNEX I to the Commission Regulation of 13 June 1996 fixing the import duties on rice and broken rice (ECU/tonne) Duties f) CN code Third countries (except ACP and Bangladesh) (3) (') ACP Bangladesh CM2) O n Basmati India f) Article 4, Regulation (EC) No 1573/95 Basmati Pakistan (8 ) Article 4, Regulation (EC) No 1573/95 Arrangement in Regulation (EEC) No 3877/86 (5) 1006 10 21 (9) 150,76 1006 10 23 (9) 150,76 1006 10 25 (9) 150,76 1006 10 27 f) 150,76 _ 100610 92 0 150,76 1006 10 94 (9) 150,76 1006 10 96 (9) 150,76 1006 10 98 0 150,76 _ 1006 20 11 294,85 143,09 1006 20 13 294,85 143,09 1006 20 15 294,85 143,09 1006 20 17 338,28 164,80 88,28 288,28  1006 20 92 294,85 143,09 1006 20 94 294,85 143,09 1006 20 96 294,85 143,09 1006 20 98 338,28 164,80 88,28 288,28  1006 30 21 551,50 260,84 1006 30 23 551,50 260,84 1006 30 25 551,50 260,84 1006 30 27 (9) 290,59  1006 30 42 551,50 260,84 1006 30 44 551,50 260,84 1006 30 46 551,50 260,84 1006 30 48 (9) 290,59 _ 1006 30 61 551,50 260,84 1006 30 63 551,50 260,84 1006 30 65 551,50 260,84 1006 30 67 (9) 290,59  1006 30 92 551,50 260,84 1006 30 94 551,50 260,84 1006 30 96 551,50 260,84 1006 30 98 (9) 290,59  1006 40 00 (9) 90,38 (') Subject to the application of the provisions of Articles 12 and 13 of amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30. 3 . 1990 , p. 85). ( 2) In accordance with Regulation (EEC) No 715/90 , the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (3) The import levy on rice entering the overseas department of Reunion is specified in Article 12 (3) of Regulation (EEC) No 1418/76. (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491 /90 (OJ No L 337, 4. 12. 1990, p. 1 ) and amended Commission Regulation (EEC) No 862/91 (OJ No L 88 , 9. 4. 1991 , p. 7). No L 141 / 12 I EN 1 Official Journal of the European Communities 14. 6 . 96 (*) Only for imports of rice of the long-grain aromatic Basmati variety under the arrangements laid down in amended Council Regulation (EEC) No 3877/86 (OJ No L 361 , 20 . 12 . 1986, p. 1 ). (6) No import duty applies to products originating in the OCT pursuant to Article 101 ( 1 ) of amended Council Decision 91 /482/EEC (OJ No L 263, 19 . 9 . 1991 , p. 1 ). f) For husked rice of the Basmati variety originating in India and not imported under the arrangments in Regulation (EEC) No 3877/86, a reduction of ECU 250 per tonne applies (Article 4, Regulation (EC) No 1573/95). (8) For husked rice of the Basmati variety originating in Pakistan and not imported under the arrangements in Regulation (EEC) No 3877/86, a reduction of ECU 50 per tonne applies (Article 4, Regulation (EC) No 1573 /95). (9) Duties fixed in the Common Customs Tariff.'